Title: From George Washington to Colonel Israel Shreve, 23 May 1778
From: Washington, George
To: Shreve, Israel


                    
                        Sir,
                        Head Quarters Valley Forge 23 May 1778
                    
                    I have received your favour of the 18th—With respect to Hamet the State will do whatever they choose to consider and treat him as a Traitor, I have no objection to it; if they choose to turn him over to me as a prisoner of war, I shall receive him accordingly. As that part of the drafts which come from West Jersey, will pass near your post—it will be inconvenient for them to march to this Army and return to the Jerseys. It is therefore my wish that such of them as would prefer Entering into the two regiments under your command—may remain with them and be mustered there—The Brigade being now divided this cannot be deemed inconsistent with the intention of the law directing the Muster Master to attend at the Quarters of the Brigade to receive and muster the drafts. You will accordingly signify to Mr Dun, that I think the mode here pointed out would be most Eligible—All the drafts from East Jersey, I would have come on to camp, for several reasons, I am sorry I cannot comply with your request in favour of Mr Rhea. Resignations have been, for Some time past So frequent in the Army that it has become necessary to throw Every discouragement in the way of So injurious a practice. One of them is not to admit any person to reenter the  Service who has once resigned. Mr Rhea’s case I confess is somewhat particular; but it is difficult to discriminate and if the indulgence should be granted in Some instances, it would be hard not to grant it in all. I am Sir your most obedt Servant
                    
                        Go: Washington
                    
                    
                        P.S. The Enemy seem to be preparing for Some General movement among others it is possible they make a push across the Jerseys—towards Amboy—You will keep the troops under your Command in the most compact order, to act according to circumstances—In case they should make a general Embarkation you will not Enter the City, but hold yourself in readiness to march on receiving orders from me for that purpose.
                    
                